 



Exhibit 10.1
DIGENE CORPORATION
AMENDED AND RESTATED DIRECTORS’ EQUITY COMPENSATION PLAN
ARTICLE 1
PURPOSE; EFFECTIVE DATE; DEFINITIONS
     1.1 Purpose. This Digene Corporation Directors’ Equity Compensation Plan
(the “Plan”) is intended to secure for Digene Corporation (the “Company”) and
its stockholders the benefits of the incentive inherent in common stock
ownership by the directors of the Company and to afford such persons the
opportunity to obtain or increase their proprietary interest in the Company on a
favorable basis and thereby have an opportunity to share in its success.
     1.2 Effective Date. This Plan shall be effective on and after September 6,
1996.
     1.3 Definitions. Throughout this Plan, the following terms shall have the
meanings indicated:
          (a) “Award” shall mean an award under the Plan of Options, Restricted
Stock Units or Restricted Stock.
          (b) “Board” shall mean the Board of Directors of the Company.
          (c) “Change of Control” shall mean (a) the reorganization,
consolidation or merger of the Company or any of its subsidiaries holding or
controlling a majority of the assets relating to the business of the Company,
with or into any third party (other than a subsidiary); (b) the assignment,
sale, transfer, lease or other disposition of all or substantially all, but at
least 40%, of the assets of the Company and its subsidiaries taken as a whole
(measured by gross fair market value without regard to liabilities); or (c) the
acquisition by any third party or group of third parties acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as
amended) of shares of voting stock of the Company, the result of which in the
case of any transaction described in clauses (a), (b) and (c) above is that
immediately after the transaction the stockholders of the Company immediately
before the transaction, other than the acquiror, own less than fifty percent
(50%) of the combined voting power of the outstanding voting securities entitled
to vote generally in the election of directors of the surviving or resulting
corporation in a transaction specified in clause (a) above, the acquiror in a
transaction specified in clause (b) above, or the Company or the acquiror in a
transaction specified in clause (c) above.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended,
any successor revenue laws of the United States, and the rules and regulations
promulgated thereunder.
          (e) “Common Stock” shall mean the common stock, par value $.01 per
share, of the Company.

 



--------------------------------------------------------------------------------



 



          (f) “Company” shall mean Digene Corporation, a Delaware corporation.
          (g) “Director” shall mean any person who is a member of the Board.
          (h) “Disability” shall mean the inability of a Participant to engage
in any substantial gainful activity by reason of any medically-determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months.
          (i) “Employee” shall mean any person engaged or proposed to be engaged
as an officer or employee of the Company or one of its subsidiaries.
          (j) “Fair Market Value” shall mean with respect to the Common Stock on
any day, (i) the closing sales price on the immediately preceding business day
of a share of Common Stock as reported on the principal securities exchange on
which shares of Common Stock are then listed or admitted to trading, or (ii) if
not so reported, the closing sales price on the immediately preceding business
day of a share of Common Stock as published in the NASDAQ National Market Issues
report in the Eastern Edition of The Wall Street Journal, or (iii) if not so
reported, the average of the closing bid and asked prices on the immediately
preceding business day as reported on the NASDAQ National Market System, or
(iv) if not so reported, as furnished by any member of the National Association
of Securities Dealers, Inc. selected by the Board. In the event that the price
of a share of Common Stock shall not be so reported or furnished, the Fair
Market Value of a share of Common Stock shall be determined by the Board in good
faith. “Fair Market Value” shall mean, with respect to an Option granted under
the Plan on any day the Fair Market Value of the underlying Common Stock,
determined as aforesaid, less the exercise price of the Option. A “business day”
is any day, other than Saturday or Sunday, on which the relevant market is open
for trading.
          (k) “Non-Employee Director” shall mean a member of the Board who is
not an Employee.
          (l) “Option” shall mean an option to purchase shares of Common Stock
granted by the Board pursuant to this Plan.
          (m) “Option Agreement” shall mean the certificate evidencing an Option
grant.
          (n) “Option Shares” shall mean the shares of Common Stock purchased
upon exercise of an Option.
          (o) “Participant” shall mean a Director to whom an Award has been
granted.
          (p) “Plan” shall mean this Digene Corporation Directors’ Equity
Compensation Plan, as the same may be amended from time to time.
          (q) “Restricted Stock” shall mean an Award of Common Stock pursuant to
Article VI hereof, subject to such restrictions as the Board may determine, as
evidenced in a Restricted Stock Agreement. Shares of Common Stock shall cease to
be Restricted Stock when,

2



--------------------------------------------------------------------------------



 



in accordance with the terms of the Restricted Stock Agreement, they become
transferable and free of risk of forfeiture.
          (r) “Restricted Stock Agreement” shall mean the agreement evidencing
the Award of Restricted Stock pursuant to this Plan.
          (s) “Restricted Stock Award” shall mean an Award of Restricted Stock
pursuant to this Plan.
          (t) “Restricted Stock Unit” shall mean a right to receive, without
payment to the Company, a number of shares of Common Stock as of a future date,
subject to such restrictions as the Board may determine, as evidenced by a
Restricted Stock Unit Agreement. A Restricted Stock Unit does not represent or
entitle the recipient to any equity securities of the Company until such future
date.
          (u) “Restricted Stock Unit Agreement” shall mean the agreement
evidencing the Award of Restricted Stock pursuant to this Plan.
ARTICLE 2
ADMINISTRATION
     2.1 Administration. This Plan and the Awards granted hereunder shall be
interpreted, construed and administered by the Board in its sole discretion. A
Director eligible under the Plan may appeal to the Board in writing any decision
or action of the Board with respect to the Plan that adversely affects the
Director. Upon review of such appeal and in any other case where the Board has
acted with respect to the Plan, the interpretation and construction by the Board
of any provisions of this Plan or of any Award shall be conclusive and binding
on all parties.
     2.2 Board Action. A majority of the entire Board shall constitute a quorum,
and the action of a majority of the members present at any meeting at which a
quorum is present shall be deemed the action of the Board. In addition, any
decision or determination reduced to writing and signed by all of the members of
the Board shall be fully as effective as if it had been made by a majority vote
at a meeting duly called and held. Subject to the provisions of this Plan and
the Company’s bylaws, the Board may make such additional rules and regulations
for the conduct of its business as it shall deem advisable.
     2.3 Board Powers. The Board shall have authority to grant Awards with such
terms (not inconsistent with the provisions of this Plan) as the Board may
consider appropriate. Such terms shall include, without limitation, as
applicable, the number of shares, the term of each Award, any vesting
requirements, any restrictions, any forfeiture provisions, the Option price and
the medium and time of payment and may include conditions (in addition to those
contained in this Plan) on the exercisability of all or any part of an Option.
Notwithstanding any such conditions, the Board may, in its discretion,
accelerate the time at which any Option may be exercised, any Restricted Stock
Unit vests or when restrictions are lifted on Restricted Stock. In addition, the
Board shall have complete discretionary authority to prescribe the forms of
Option Agreement, Restricted Stock Unit Agreement and Restricted Stock
Agreement; to

3



--------------------------------------------------------------------------------



 



adopt, amend and rescind rules and regulations pertaining to the administration
of the Plan; and to make all other determinations necessary or advisable for the
administration of this Plan. The express grant in the Plan of any specific power
to the Board shall not be construed as limiting any power or authority of the
Board. All expenses of administering this Plan shall be borne by the Company.
     2.4 Good Faith Determinations. No member of the Board shall be liable for
any action or determination made in good faith with respect to this Plan or any
Award granted hereunder.
ARTICLE 3
ELIGIBILITY; TYPES OF BENEFITS; SHARES SUBJECT TO PLAN
     3.1 Eligibility. The Board shall from time to time determine and designate
the Directors to receive Awards under this Plan and the number of Awards to be
awarded to each such Director or the formula or other basis on which such Awards
shall be awarded to Directors. In making any such award, the Board may take into
account such factors as it considers relevant.
     3.2 Shares Subject to this Plan. Subject to the provisions of Section 3.4
(relating to adjustment for changes in Common Stock), the maximum number of
shares that may be issued under this Plan shall not exceed in the aggregate
500,000 shares of Common Stock, provided that any grant of Restricted Stock or
Restricted Stock Units under the Plan on or after October 26, 2005 will be
counted against the maximum aggregate number of shares issuable under the Plan
as two shares of Common Stock for every one share of Common Stock subject
thereto. If any Options granted under this Plan shall for any reason terminate
or expire or be surrendered without having been exercised in full, then the
shares not purchased under such Options shall be available again for grant
hereunder. Further, if any Restricted Stock Units or shares of Restricted Stock
are forfeited, the shares subject to the portion of such Award forfeited shall
again be available under the Plan; provided that, to the extent that a share of
Common Stock that was subject to an Award that counted as two shares against the
maximum aggregate number of shares issuable under the Plan is recycled back into
the Plan, the Plan will be credited with two shares. Notwithstanding anything in
this Subsection to the contrary, (i) should the exercise price of an Option be
paid with shares of Common Stock or other outstanding Options or (ii) should
shares of Common Stock otherwise issuable under the Plan be paid in cash or
withheld by the Company in satisfaction of the withholding taxes incurred in
connection with the exercise of an Option or the vesting of an Award, then the
number of shares of Common Stock available for issuance under the Plan shall be
reduced by the gross number of shares for which the Option is exercised or which
vest under the Award, and not by the net number of shares of Common Stock issued
to the holder of such Option or Award.
     3.3 Individual Limit. Anything in this Plan to the contrary
notwithstanding, in no event shall any Director receive in any calendar year
Awards under this Plan involving more than 50,000 shares of Common Stock
(subject to adjustment as provided in Section 3.4).
     3.4 Changes. Subject to any required action by the stockholders of the
Company, the maximum number of shares of Common Stock that may be issued under
this Plan pursuant

4



--------------------------------------------------------------------------------



 



to Section 3.2 above, the maximum number of shares of Common Stock with respect
to which Awards may be granted to any individual in any calendar year pursuant
to Section 3.3 above, the number of shares of Common Stock covered by each
outstanding Award, the kind of shares subject to outstanding Awards and the per
share exercise price under each outstanding Option shall be adjusted, in each
case, to the extent and in the manner the Board deems appropriate for any
increase or decrease in the number of issued shares of Common Stock resulting
from a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, subdivision or
consolidation of shares or the payment of a stock dividend (but only on the
Common Stock) or any other change in the corporate structure or state of the
Company. In the event of a change in the Common Stock as presently constituted,
which change is limited to a change of all of the authorized shares with par
value into the same number of shares with a different par value or without par
value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of this Plan.
ARTICLE 4
STOCK OPTIONS
     4.1 Grant; Terms and Conditions. The Board, in its discretion, may from
time to time grant Options to any Director eligible to receive Options under
this Plan. Each Director who is granted an Option shall receive an Option
Agreement from the Company in a form specified by the Board and containing such
provisions, consistent with this Plan, as the Board, in its sole discretion,
shall determine at the time the Option is granted.
          (a) Type of Options. All Options granted under the Plan will be
non-qualified options and are not intended to be incentive stock options (as
defined in Section 422 of the Code).
          (b) Number of Shares. Each Option Agreement shall state the number of
shares of Common Stock to which it pertains.
          (c) Option Price. Each Option Agreement shall state the Option
exercise price, which shall not be less than 100% of the Fair Market Value per
share of Common Stock on the date of grant of the Option. The date of the grant
of an Option shall be the date specified by the Board in its grant of the
Option.
          (d) Medium and Time of Payment. Upon the exercise of an Option, the
Option exercise price shall be payable in United States dollars, in cash
(including by check) or (unless the Board otherwise prescribes) in shares of
Common Stock owned by the optionee, in Options granted to the optionee under the
Plan which are then exercisable or options granted to the optionee under any of
the Company’s other stock option plans which are then exercisable, or in a
combination of cash, Common Stock and options. If all or any portion of the
Option exercise price is paid in Common Stock owned by the optionee, then that
stock shall be valued at its Fair Market Value as of the date the Option is
exercised. If all or any portion of the Option exercise price is paid in Options
or in options granted to the optionee under any of the Company’s other stock
option plans, then such options shall be valued at their Fair Market Value as of
the date the Option is exercised.

5



--------------------------------------------------------------------------------



 



          (e) Term and Exercise of Options. The term of each Option shall be
determined by the Board at the time the Option is granted; provided that the
term of an Option shall in no event be more than ten years from the date of
grant for Options granted prior to September 20, 2005 and shall in no event be
more than seven years from the date of grant for Options granted on or after
September 20, 2005. Not less than one hundred shares may be purchased at any one
time unless the number purchased is the total number at the time purchasable
under the Option.
          (f) Change of Control. Notwithstanding the provisions of Section 3.4,
in the event of a Change of Control, all outstanding Options shall immediately
become fully exercisable, and upon payment by the Participant of the exercise
price (and, if requested, delivery of the representation described in
Section 7.18), a stock certificate representing the Common Stock covered thereby
shall be issued and delivered to the Participant. Any Option not exercised
immediately prior to such transaction shall pertain to and apply to the
securities that a holder of the number of shares of Common Stock subject to the
Option would have been entitled to receive in the transaction.
          (g) Merger and Other Fundamental Transactions. Subject to any action
that may be required on the part of the stockholders of the Company, if the
Company is the surviving corporation in any merger, consolidation, sale,
transfer, acquisition, tender offer or exchange offer which does not result in a
Change of Control, other than such transaction effected for the purpose of
changing the Company’s domicile, then each outstanding Option shall pertain to
and apply to the securities or other consideration that a holder of the number
of shares of Common Stock subject to the Option would have been entitled to
receive in such transaction.
          In the case of a merger, consolidation, sale, transfer, acquisition,
tender offer or exchange offer effected for the purpose of changing the
Company’s domicile, each outstanding Option shall continue in effect in
accordance with its terms and shall apply or relate to the same number of shares
of common stock of such surviving corporation as the number of shares of Common
Stock to which it applied or related immediately prior to such transaction,
adjusted for any increase or decrease in the number of outstanding shares of
common stock of the surviving corporation effected without receipt of
consideration.
          A dissolution or liquidation of the Company shall cause each
outstanding Option to terminate, provided that each holder shall, in such event,
have the right immediately prior to such dissolution or liquidation to exercise
his or her Option in whole or in part without regard to any vesting schedule
contained in his or her Agreement.
          (h) Rights as a Stockholder. Subject to Section 7.9 of this Plan
regarding uncertificated shares, an optionee or a transferee of an Option shall
have no rights as a stockholder with respect to any shares covered by his or her
Option until the date of the issuance of a stock certificate to him or her for
those shares upon payment of the exercise price. No adjustments shall be made
for dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in Section 3.4.

6



--------------------------------------------------------------------------------



 



          (i) Modification, Extension and Renewal of Options. Subject to the
terms and conditions and within the limitations of this Plan, the Board may
modify, extend or renew outstanding Options granted under this Plan or accept
the surrender of outstanding Options (to the extent not theretofore exercised)
and authorize the granting of new Options in substitution therefor (to the
extent not theretofore exercised); provided, however, that (1) no modification
of an Option shall, without the consent of the optionee, alter or impair any
rights or obligations under any Option theretofore granted under this Plan; and
(2) except as otherwise provided in Section 3.4 hereof, the Board shall not
reduce the exercise price of Options previously awarded to any optionee, whether
through amendment, cancellation and replacement grant, or any other means,
without prior stockholder approval.
          (j) Exercisability and Term of Options. Unless earlier terminated,
Options granted pursuant to this Plan shall be exercisable at any time on or
after the dates of exercisability and before the expiration date set forth in
the Option Agreement. Notwithstanding the foregoing, an Option shall terminate
and may not be exercised if the Director to whom it is granted ceases to be a
member of the Board, except that: (1) unless the Board shall determine that the
Director was removed from the Board for conduct that in the judgment of the
Board involves dishonesty or action by the Director that is detrimental to the
best interest of the Company, the Director may at any time within three months
after ceasing to be a member of the Board exercise his or her Option but only to
the extent the Option was exercisable by him or her on the date he or she ceased
to be a member of the Board; (2) if such Director ceases to be a member of the
Board on account of a Disability, then the Director may at any time within one
year after ceasing to be a member of the Board exercise his or her Option but
only to the extent that the Option was exercisable on the date he or she ceased
to be a member of the Board; and (3) if such Director dies while a member of the
Board, or within the three or twelve month period after ceasing to be a member
of the Board as described in clause (1) or (2) above, then his or her Option may
be exercised at any time within twelve months following his or her death by the
person specified in Section 4.1(d), but only to the extent that such Option was
exercisable by him or her on the date he or she ceased to be a member of the
Board. The Board may, in its discretion, provide in any Option Agreement or
determine at any time after the date of grant that the exercisability of an
Option will be accelerated, in whole or in part, in the event of a Director’s
retirement, death or Disability. The Board may, in its discretion, extend the
post-termination exercise periods set forth in this subsection, but not beyond
the expiration date of the Option. Notwithstanding anything to the contrary in
this subsection, an Option may not be exercised by anyone after the expiration
of its term.
          (k) Termination. Notwithstanding anything to the contrary in the Plan,
in no event shall any Option be exercisable after the date of termination of the
exercise period of such Option.
     4.2 Other Terms and Conditions. Through the Option Agreements authorized
under this Plan, the Board may impose such other terms and conditions, not
inconsistent with the terms hereof, on the grant or exercise of Options, as it
deems advisable.
     4.3 Non-Employee Director Options. Immediately following the Company’s
Annual Meeting of Stockholders each year during the term of this Plan, beginning
with the Company’s 2005 Annual Meeting of Stockholders, each Non-Employee
Director will

7



--------------------------------------------------------------------------------



 



automatically be granted an Option for 5,000 shares of Common Stock (subject to
adjustment as provided in Section 3.4); provided, however, that a Non-Employee
Director who ceases to be a member of the Board at such Annual Meeting of
Stockholders shall not be granted any such automatic Option on that date. The
Option exercise price for such Options will be equal to the Fair Market Value of
a share of Common Stock on the date the Option is granted. All Options granted
under this Section 4.3 shall be immediately exercisable and shall expire on the
seventh anniversary of the date of grant. In all other respects, the Options
granted pursuant to this Section 4.3 shall be subject to the provisions of
Section 4.1 (including subsection 4.1(j)).
ARTICLE 5
RESTRICTED STOCK UNITS
     5.1 Award; Terms and Conditions. The Board, in its discretion, may from
time to time award Restricted Stock Units to any Director eligible to receive
Restricted Stock Units under this Plan. Each Director who is awarded Restricted
Stock Units shall receive a Restricted Stock Unit Agreement from the Company in
the form specified by the Board and containing such provisions, consistent with
this Plan, as the Board, in its sole discretion, shall determine at the time the
Restricted Stock Units are awarded.
          (a) Number of Shares and Forfeiture. Each Restricted Stock Unit
Agreement shall specify the number of shares of Common Stock subject to the
Award and the time or times within which such Restricted Stock Units are subject
to forfeiture.
          (b) Vesting Period. Subject to the provisions of the Plan and the
Restricted Stock Unit Agreement, Restricted Stock Units will be forfeited to the
Company in the event that the Participant to whom such Restricted Stock Units
are awarded ceases to be a member of the Board during a period (not to exceed
five years) set by the Board commencing with the date of such Award (the
“Restricted Unit Vesting Period”). Subject to the provisions of the Plan, the
Board, in its sole discretion, may provide for vesting in installments or early
vesting, in whole or in part, at any time, based on such factors as the Board
shall deem appropriate in its sole discretion.
          (c) Termination. Subject to Section 7.10, and the terms of each Award,
if the Participant to whom Restricted Stock Units are awarded ceases to be a
member of the Board prior to the expiration of the Restricted Unit Vesting
Period, then he or she shall forfeit all of his or her Restricted Stock Units
with respect to which the Restricted Unit Vesting Period has not yet expired;
provided however that if such Participant ceases to be a member of the Board on
account of death or Disability during the Restricted Unit Vesting Period, then
all restrictions on outstanding Restricted Stock Units shall lapse.
          (d) Changes. Subject to any action that may be required on the part of
the stockholders of the Company, if any change is made in the Common Stock by
reason of any merger, consolidation, reorganization, recapitalization, stock
dividend, split up, combination of shares, exchange of shares, change in
corporate structure, or otherwise, then any outstanding Restricted Stock Units
immediately prior to the scheduled effectiveness of such transaction shall

8



--------------------------------------------------------------------------------



 



pertain to and apply to the securities or other consideration that a holder of
the number of shares of Common Stock underlying the Restricted Stock Units would
have been entitled to receive in the transaction.
          (e) Change of Control. In the event of a Change of Control, all
restrictions on outstanding Restricted Stock Units shall lapse immediately.
          (f) Payment of Restricted Stock Units. Payment of vested Restricted
Stock Units shall be made in shares of Common Stock. The number of shares
delivered shall be equal to the number of Restricted Stock Units vested. The
holder may elect to reduce this amount by the number of shares of Common Stock
which have, on the date the Restricted Stock Units vest, a Fair Market Value
equal to the estimated applicable federal, state and local income tax due on the
receipt of the Common Stock, which amount shall be paid promptly to the holder
in cash.
          (g) Common Stock Ownership. A Participant shall not be deemed to be
the holder of Common Stock, or to have any of the rights of a holder of Common
Stock, with respect to the shares of Common Stock subject to the Restricted
Stock Units, unless and until the vesting of such Restricted Stock Units and a
stock certificate representing such shares of Common Stock is issued to the
Participant.
     5.2 Non-Employee Director Restricted Stock Units. Immediately following the
Company’s Annual Meeting of Stockholders each year during the term of this Plan,
beginning with the Company’s 2005 Annual Meeting of Stockholders, each
Non-Employee Director will automatically be awarded Restricted Stock Units
representing the number of shares of Common Stock having Fair Market Value equal
to $45,000 on the date of award; provided, however, that a Non-Employee Director
who ceases to be a member of the Board at such Annual Meeting of Stockholders
shall not be automatically awarded any such Restricted Stock Units on that date.
All Restricted Stock Units awarded under this Section 5.2 shall have a vesting
period that commences on the date of award and vests on the earlier of the date
of the Company’s next Annual Meeting of Stockholders or one year from the date
of award. In all other respects, the Restricted Stock Units awarded pursuant to
this Section 5.2 shall be subject to the provisions of Section 5.1.
ARTICLE 6
RESTRICTED STOCK AWARDS
     6.1 Award; Terms and Conditions. The Board, in its discretion, may from
time to time award Restricted Stock to any Director eligible to receive
Restricted Stock under this Plan. Each Director who is awarded a Restricted
Stock Award shall receive a Restricted Stock Agreement from the Company in the
form specified by the Board and containing such provisions, consistent with this
Plan, as the Board, in its sole discretion, shall determine at the time the
Restricted Stock Award is awarded.
          (a) Number of Shares and Forfeiture. Each Restricted Stock Agreement
shall specify the number of shares of Common Stock subject to the Award and the
time or times within which such Restricted Stock is subject to forfeiture.

9



--------------------------------------------------------------------------------



 



          (b) Stock Certificate. Subject to Section 7.9, the Company will hold
in escrow, until the restrictions applicable to a Restricted Stock Award, or any
portion thereof, lapse, the stock certificate representing the number of shares
of Common Stock issued pursuant to such Restricted Stock Award, or portion
thereof. After the lapse of such restrictions, the Company shall release such
stock certificate to the Participant. A Participant shall be the holder of the
shares of Restricted Stock subject to the Award as of the date of issuance of
the Restricted Stock Award.
          (c) Restriction Period. Subject to the provisions of the Plan and the
Restricted Stock Agreement, shares of Restricted Stock will be forfeited to the
Company in the event that the Participant to whom such Restricted Stock is
awarded ceases to be a member of the Board during a period (not to exceed five
years) established by the Board commencing with the date of such Award (the
“Restriction Period”). Subject to the provisions of the Plan, the Board, in its
sole discretion, may provide for the lapse of such restrictions in installments
and may waive such restrictions, in whole or in part, at any time, based on such
factors as the Board shall deem appropriate in its sole discretion.
          (d) Termination. Subject to Section 7.10, if the Participant to whom a
Restricted Stock Award is awarded ceases to be a member of the Board prior to
the expiration of the Restriction Period, then he or she shall forfeit all of
his or her Restricted Stock with respect to which the Restriction Period has not
yet expired; provided however that if such Participant ceases to be a member of
the Board on account of death or Disability that occurs during the Restriction
Period, then the forfeiture restrictions on outstanding Restricted Stock Awards
shall lapse.
          (e) Changes. If any change is made in the Common Stock by reason of
any merger, consolidation, reorganization, recapitalization, stock dividend,
split up, combination of shares, exchange of shares, change in corporate
structure, or otherwise, then any shares or other securities of the Company or
succeeding, resulting or other company to be received by the Participant under
the Restricted Stock Agreement shall be subject to the same restrictions
applicable to the Restricted Stock.
          (f) Change of Control. In the event of a Change of Control, all
restrictions on outstanding Restricted Stock Awards shall lapse immediately.
ARTICLE 7
MISCELLANEOUS
     7.1 Withholding Taxes. A Director granted Awards under this Plan shall be
conclusively deemed to have authorized the Company to withhold from the
compensation of such Director funds in amounts or property (including Common
Stock) in value equal to any federal, state and local income, employment or
other withholding taxes applicable to the income recognized by such Director and
attributable to the Awards as, when and to the extent, if any, required by law;
provided, however, that, in lieu of the withholding of federal, state and local
taxes as herein provided, the Company may require that the Director (or in the
case of an Option, other person exercising such Option) pay the Company an
amount equal to the federal,

10



--------------------------------------------------------------------------------



 



state and local withholding taxes on such income at the time such withholding is
required or such other time as shall be satisfactory to the Company.
     7.2 Amendment, Suspension, Discontinuance or Termination of Plan. The Board
may from time to time amend, suspend or discontinue this Plan or revise it in
any respect whatsoever for the purpose of maintaining or improving the
effectiveness of this Plan as an incentive device, for the purpose of conforming
this Plan to applicable governmental regulations or to any change in applicable
law or regulations or for any other purpose permitted by law; provided, however,
that no such action by the Board shall adversely affect any Award theretofore
granted under this Plan without the consent of the holder so affected. Unless
sooner terminated by the Board, this Plan will terminate on October 26, 2015.
     7.3 Governing Law. This Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to
principles of conflict of laws).
     7.4 Designation. This Plan may be referred to in other documents and
instruments as the “Digene Corporation Directors’ Equity Compensation Plan.”
     7.5 Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board, Directors shall be indemnified by the
Company against the reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any investigation,
action, suit or proceeding, or in connection with any appeal therefrom, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with this Plan or any Award, and against all amounts
paid by them in settlement thereof (provided such settlement is approved by
independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in or dismissal or other discontinuance of any such
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such investigation, action, suit or proceeding
that such Director is liable for negligence or misconduct in the performance of
his or her duties; provided that, within 60 days after institution of any such
investigation, action, suit or proceeding, a Director shall in writing offer the
Company the opportunity, at its own expense, to handle and defend the same.
     7.6 Reservation of Shares. The Company shall at all times during the term
of this Plan, and so long as any Award shall be outstanding, reserve and keep
available (and will seek or obtain from any regulatory body having jurisdiction
any requisite authority in order to issue) such number of shares of its Common
Stock as shall be sufficient to satisfy the requirements of this Plan. Inability
of the Company to obtain from any regulatory body of appropriate jurisdiction
authority considered by the Company to be necessary or desirable to the lawful
issuance of any shares of its Common Stock hereunder shall relieve the Company
of any liability in respect of the nonissuance or sale of such Common Stock as
to which such requisite authority shall not have been obtained.
     7.7 Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to the exercise of Options will be used for
general corporate purposes.

11



--------------------------------------------------------------------------------



 



     7.8 No Obligation to Exercise. The granting of a Option shall impose no
obligation upon the holder to exercise or otherwise realize the value of that
Option.
     7.9 Uncertificated Shares. Each Director who exercises an Option to acquire
Common Stock, is issued Common Stock upon the vesting of Restricted Stock Units
or is awarded Restricted Stock may, but need not, be issued a stock certificate
in respect of the Common Stock so acquired. A “book entry” (i.e., a computerized
or manual entry) shall be made in the records of the Company to evidence the
issuance of shares of Common Stock to a Director where no certificate is issued
in the name of the Director. Such Company records, absent manifest error, shall
be binding on Directors. In all instances where the date of issuance of shares
may be deemed significant but no certificate is issued in accordance with this
Section 7.9, the date of the book entry shall be the relevant date for such
purposes.
     7.10 Forfeiture for Competition. If a Participant in this Plan provides
services to a competitor of the Company or any of its subsidiaries, whether as
an employee, officer, director, independent contractor, consultant, agent or
otherwise, such services being of a nature that can reasonably be expected to
involve the skills and experience used or developed by the participant while a
Director, then that Participant’s rights to any Awards hereunder that are
unvested or subject to forfeiture restrictions shall automatically be forfeited,
subject to a determination to the contrary by the Board.
     7.11 Adjustments. Except as expressly provided for in Sections 3.4, 4.1(f),
4.1(g), 5.1(d) or 6.1(e) of the Plan, the holder of an Award shall have no
rights by reason of (i) any subdivision or consolidation of shares of any class,
(ii) any stock dividend, (iii) any other increase or decrease in the number of
shares of stock of any class, (iv) any dissolution, liquidation, merger or
consolidation or spin-off, split-off or split-up of assets of the Company or
stock of another corporation or (v) any issuance by the Company of shares of
stock of any class or securities convertible into shares of stock of any class.
Moreover, except as expressly provided in 3.4, 4.1(f), 4.1(g), 5.1(d) and
6.1(e), the occurrence of one or more of such events shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or, if
applicable, price of shares of Common Stock subject to the Award. Any
adjustments pursuant to sections 3.4, 4.1(f), 4.1(g), 5.1(d) and 6.1(e) shall be
made by the Board, whose determination shall be final, binding and conclusive.
     7.12 Rights of Company. The grant of an Award pursuant to this Plan shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate, sell or
otherwise transfer all or any part of its business or assets.
     7.13 Successors. This Plan shall be binding upon any and all successors of
the Company.
     7.14 Nonassignment. Except as the Board may otherwise determine from time
to time: (i) no Award and no right under any Award shall be assignable,
alienable, saleable or transferable by a Participant otherwise than by will or
by the laws of descent and distribution; provided, however, that a Participant
may, by written notification delivered to the Board prior to the Participant’s
death, designate a beneficiary to exercise the rights of the Participant, and to

12



--------------------------------------------------------------------------------



 



receive any property distributable, with respect to any Award upon the death of
the Participant; (ii) each Award, and each right under any Award, shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative; and (iii) no Award and no right under any such Award, may be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. The provisions of this paragraph shall not apply to any
Award which has been fully exercised, earned or paid, as the case may be, and
shall not preclude forfeiture of an Award in accordance with the terms thereof.
     7.15 Board Service. Nothing in this Plan or in any Option Agreement,
Restricted Stock Unit Agreement or Restricted Stock Agreement shall confer on
any Director any right to continue to serve as a member of the Board, nor is
there any implied agreement or understanding that such Director will be
nominated for reelection to the Board.
     7.16 Other Actions. Nothing contained in the Plan shall be construed to
limit the authority of the Company to exercise its corporate rights and powers,
including, but not by way of limitation, the right of the Company to grant
options or other equity-based compensation for proper corporate purposes other
than under the Plan with respect to any employee or other person, firm,
corporation or association.
     7.17 Tax Treatment and Characterization. Neither the Company nor any other
person represents or warrants to any Plan participant that favorable or
desirable tax treatment or characterization will be applicable in respect of any
Award.
     7.18 Legend. The Board may require each person acquiring shares pursuant to
an Award to represent to and agree with the Company in writing that he or she is
acquiring the shares for investment purposes and without a view to distribution
thereof. In addition to any legend required by this Plan, the stock certificates
representing such shares may include any legend which the Board deems
appropriate to reflect any restrictions on transfer.
     All certificates representing shares of Common Stock delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Board may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed, any applicable federal or state securities law, and
any applicable corporate law, and the Board may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
     7.19 Listing and Other Conditions.
          (a) If the Common Stock is listed on a national securities exchange or
the NASDAQ Stock Market, the issuance of any shares of Common Stock pursuant to
an Award shall be conditioned upon such shares being listed on such exchange or
the NASDAQ Stock Market. The Company shall have no obligation to issue any
shares of Common Stock unless and until such shares are so listed, and the right
to exercise any Option or vest in any Restricted Stock Unit shall be suspended
until such listing has been effected.

13



--------------------------------------------------------------------------------



 



          (b) If at any time counsel to the Company shall be of the opinion that
any sale or delivery of shares of Common Stock pursuant to an Award is or may in
the circumstances be unlawful or result in the imposition of excise taxes under
the statutes, rules or regulations of any applicable jurisdiction, the Company
shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act of 1933, as amended, or otherwise with respect to shares of
Common Stock or Awards, and the right to exercise any Option or vest in any
Restricted Stock Unit shall be suspended until, in the opinion of such counsel,
such sale or delivery shall be lawful or shall not result in the imposition of
excise taxes.
          (c) Upon termination of any period of suspension under this
Section 7.19, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Award.
As revised by the Board at its meeting held September 10, 1998 — the last two
sentences of Section 4.1(d) were added and subsection (3) of the second sentence
of Section 4.1(h) was revised.
As amended and restated by the Board at its meeting held October 26, 2000 —
adding and clarifying the definition “Change of Control” to Section 1.3(b),
amending and restating Section 4.1(e) with new provisions regarding the
treatment of Options in the event of a Change of Control transaction and adding
Section 4.3 regarding automatic Option grants to certain Non-Employee Directors.
As revised by the Board at its meeting held September 12, 2002 – the first
sentence of Section 4.3 was revised.
As revised by the Board at its meeting held October 23, 2002 –Section 4.3 was
revised.
As revised by the Board by unanimous written consent dated September 20, 2005 to
require stockholder approval of any reduction of the exercise price of
outstanding Options, to limit the term of Options granted on or after
September 20, 2005 to a maximum of seven years, to require that the exercise
price of any Options granted under the Plan be no less than 100% of the Fair
Market Value of the Common Stock on the date of grant, to clarify that the
number of shares of common stock available for issuance under the Plan will be
reduced by the gross, not net, number of shares of common stock subject to
Awards, to change the governing law of the Plan to Delaware law and to make
certain technical amendments to the Plan to comply with Section 409A of the
Code.
As revised by the Board by unanimous written consent dated September 20, 2005
and approved by the stockholders at the Annual Meeting held on October 26, 2005
to include provisions for the award of Restricted Stock and Restricted Stock
Units, to extend the termination date of the Plan to October 26, 2015, to revise
Section 4.3 and to make conforming changes throughout the Plan.

14